
	

114 HR 4735 IH: Architect of the Capitol Administrative Operations Improvement Act of 2016
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4735
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Transportation and Infrastructure and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a working capital fund for the Architect of the Capitol, to permit the Architect of
			 the Capitol to use certain funds to operate a shuttle service for Members
			 and employees of Congress to travel to and from the House Office
			 Buildings, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Architect of the Capitol Administrative Operations Improvement Act of 2016. 2.Working Capital Fund for Architect of the Capitol (a)EstablishmentThere is hereby established in the Treasury of the United States a working capital fund (hereafter in this section referred to as the Fund) for the Architect of the Capitol.
 (b)Availability of AmountsAmounts in the Fund shall be available to the Architect of the Capitol for such common agency services, activities, equipment, and other common costs as the Architect determines to be appropriate, efficient, and economical. The Fund shall also be available for construction, capital repairs, renovations, rehabilitation, maintenance of real property, and similar agency expenses, on a reimbursable basis within the Architect of the Capitol.
 (c)ContentsThe capital of the Fund consists of— (1)amounts appropriated to the Fund;
 (2)the reasonable value of stocks of supplies, equipment, and other assets and inventories on order that the Architect transfers to the fund, less related liabilities and unpaid obligations;
 (3)receipts from the sale or exchange of property held in the Fund; (4)all miscellaneous receipts compensating the Architect of the Capitol for loss or damage to any Government property under the Architect's jurisdiction or care, including but not limited to the United States Botanic Garden;
 (5)reimbursements pursuant to subsection (d); and (6)amounts transferred to the Fund pursuant to subsection (e).
 (d)ReimbursementThe Fund shall be reimbursed from available accounts of the Architect of the Capitol for supplies, materials, services, and related expenses, at rates which will approximate the full cost of operations, including—
 (1)accrual of employee leave and benefits; (2)depreciation of plant, property, and equipment; and
 (3)overhead. (e)Transfers from other accountsNotwithstanding any other provision of law, the Architect is authorized to transfer amounts from other available Architect of the Capitol accounts to the Fund as the Architect determines to be appropriate, efficient, and economical.
 (f)Continuing availability of fundsAmounts in the Fund are available without regard to fiscal year limitation. 3.House Office Buildings shuttle serviceThe Architect of the Capitol may use funds appropriated or otherwise made available under the heading Architect of the Capitol, House Office Buildings in any Act making appropriations for the legislative branch for a fiscal year for the purchase or rental, maintenance, and operation of passenger motor vehicles to provide shuttle service for Members and employees of Congress to and from the House Office Buildings.
 4.Use of expired funds for making unemployment compensation paymentsAvailable balances of expired Architect of the Capitol appropriations shall be available to the Architect of the Capitol for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the Architect of the Capitol, without regard to the fiscal year for which the obligation to make such payments is incurred.
 5.Effective dateThis Act shall apply with respect to fiscal year 2017 and each succeeding fiscal year.  